

114 HRES 811 IH: Expressing support for the designation of September 2016 as National Ovarian Cancer Awareness Month.
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 811IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Ms. DeLauro (for herself, Mr. Israel, Mr. Fitzpatrick, and Mr. Duffy) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of September 2016 as National Ovarian Cancer Awareness
			 Month.
	
 Whereas ovarian cancer is the deadliest of all gynecologic cancers; Whereas ovarian cancer is the fifth leading cause of cancer deaths among women in the United States;
 Whereas in 2016, approximately 22,280 new cases of ovarian cancer will be diagnosed, and 14,240 women will die of ovarian cancer in the United States;
 Whereas the mortality rate for ovarian cancer has not significantly decreased since the War on Cancer was declared more than 40 years ago; Whereas a quarter of women will die within one year of diagnosis with ovarian cancer and over half will die within five years;
 Whereas there is the mammogram to detect breast cancer and the Pap smear to detect cervical cancer, there is currently no reliable early detection test for ovarian cancer;
 Whereas the lack of an early detection test means that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;
 Whereas all women are at risk for ovarian cancer, and approximately 20 percent of women diagnosed with ovarian cancer have a hereditary disposition of ovarian cancer, which places them at even high risk;
 Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make them 30 times more likely to develop ovarian cancer;
 Whereas a woman’s family history has been found to play an important role in accurately assessing her risk of developing ovarian cancer and medical experts believe a woman’s family history should be taken into consideration during her annual Well Woman visit;
 Whereas many experts in health prevention now recommends genetic testing for young women with a family history of breast and ovarian cancer;
 Whereas women who know they are at high risk of breast and ovarian cancer may undertake prophylactic measures to help reduce their risk for developing these diseases;
 Whereas the Society of Gynecologic Oncology now recommends that all women diagnosed with ovarian cancer receive counseling and genetic testing;
 Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other symptoms that are easily confused with other diseases;
 Whereas awareness of the symptoms of ovarian cancer by women and health care providers can lead to a quicker diagnosis;
 Whereas in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms to make it easier for women to learn and remember the symptoms;
 Whereas each year during the month of September, the Ovarian Cancer Research Fund Alliance and its partner members hold a number of events to increase public awareness of ovarian cancer; and
 Whereas September 2016 should be designated as National Ovarian Cancer Awareness Month to increase public awareness of ovarian cancer: Now, therefore, be it   That the House of Representatives—
 (1)supports the designation of National Ovarian Cancer Awareness Month; and (2)supports the goals and ideals of National Ovarian Cancer Awareness Month.
			